Citation Nr: 0100549	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to June 
1970.

In his July 1999 VA Form 9, the veteran raised the issue of 
entitlement to an increased rating for forehead laceration 
scar.  This matter is referred to the RO for action deemed 
appropriate.


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which apparently found that new and 
material evidence had not been submitted to reopen a claim of 
service connection for PTSD.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The record indicates that the veteran has been diagnosed with 
PTSD.  The record also indicates that the veteran did not 
engage in combat.  Nevertheless, he has identified several 
traumatic experiences during his tour of duty, which, if 
verified, could establish a basis for granting service 
connection for PTSD.  

A review of the record, however, reveals that the RO has not 
attempted to corroborate or verify these assertions regarding 
his claimed stressors.  In addition to the change in the law, 
the Court has held that an attempt should be made to verify a 
veteran's stressors if he is diagnosed with PTSD.  See Cohen 
v. Brown, 10 Vet. App 128 (1997).  Hence, the Board believes 
that an attempt to verify these assertions is necessary to 
fulfill the mandated duty to assist.  In this latter respect 
it should be recognized that VA has an obligation to secure 
government records in its possession.

Although the RO has recognized that service connection was 
previously denied for PTSD in a February 1993 Board decision, 
it has not framed the issue on appeal as whether new and 
material evidence has been submitted to reopen the claim.  
The November 1999 supplemental statement of the case included 
citation to pertinent regulation, but the RO has not 
specifically discussed the issue in terms of whether new and 
material evidence has been submitted and it should do so.

Therefore, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his PTSD.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified in response to this request, 
which have not been previously secured.

2.  The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors, to 
specifically include such detail as the 
dates, precise locations, and an itemized 
description of events, exact units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, unit 
assignments, and any other identifying 
details.  This information should include 
all known details regarding the incidents 
described by the veteran in his written 
statements.

The veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 


veteran), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be requested to verify 
the occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

5.  If, and only if, a stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder, and to reconcile 
the conflicting diagnoses already of 
record.  The claims files and a copy of 
this REMAND must be made available to and 
reviewed by the examiner.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, the 
psychiatrist is hereby notified that 
he/she may only rely upon the verified 
history detailed in the reports provided 
by the USASCRUR and the RO.  If the 
examiner believes that PTSD was caused by 
an in-service stressor, he/she must 
identify which verified stressor detailed 
is responsible for the conclusion.  Any 


and all opinions expressed must be 
accompanied by a complete rationale, and 
all clinical findings should be reported 
in detail using the nomenclature of the 
American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994).  The 
examination report should be typed.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of service connection for 
PTSD in light of relevant laws, 
regulations, and decisions of the Court, 
including Cohen.  If the determinations 
remain unfavorable to the veteran, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case that includes a summary of 
all applicable laws and regulations and 
provide an opportunity to respond.  
38 C.F.R. § 19.29(b) (2000).  The case 
should then be returned to the Board for 
appellate review.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 


the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to ensure due process and to 
obtain additional information, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


